Title: To Thomas Jefferson from Joseph Barnes, 16 February 1805
From: Barnes, Joseph
To: Jefferson, Thomas


                  
                     Florence Feb. 16th. 1805
                  
                  When I had Last the honor of addressing Mr Jefferson from Leghorn Decemr. 24th 1804—purporting, the unfortunate concatenation of circumstances which had caused my detention, a duplicate of which I take the Liberty of troubling him with enclosed, Lest any casualty may have prevented the arrival of the Original, I expected the cordons would have been withdrawn on the first of jany. & that I Should then have proceeded directly for Sicily—Such however is the unhappy effect of the credulity, imbicility, & Stupidity of the Governments of these States; that contrary to all Expectation, good policy, their own essential interest, & expecially contrary to the commercial interest, and even common Sense, they Still continue the cordon in the States of Genoa, Milan, Rome, Naples & Sicily!! (in Tuscany only ’tis withdrawn) which has necessarily detained me Since; in the most anxious unhappy State of Solicitude to be off—of consequence, having reced. advice by the Last Post that Vessels from Leghorn are at Length admitted to Quarantine in the Ports of Sicily & Naples, I Shall, on the Arrival of the next Post from Rome & Sicily, immediately depart & Submit to the Evil of performing Quarantine, as yet 40 days, & cannot be Less than 20 days either by Sea or Land even by the time I arrive there.
                  After having arranged the Affairs of my Consulate, &, as Suggested in My Last, tried what can be effected personally, I Shall report particularly, as well relative to the Affairs of the Squadron, as of my Consulate.
                  As Suggested in my Last was not then Longer doubted, War Soon after was declared by Spain against England, as Mr Jefferson will have been informed, and continues on the Part of the British with vigor; Excepting only they Specially and humanely permit all Neutral Vessels Laden with Wheat to entre the Ports of Spain.—
                  The Emperor of the French is Shortly expected at Genoa & Milan, whose object no question is to fix the destiny of Italy:—It has been Said, that he meant to cause his Brother Joseph to be Crowned King of Lumbardy, to comprehend Genoa, & Lucca; Louis, Stadholder of Holland, and Lucian Vice-Roy of Sardinia; thus to add about 18 Millians of Subjects to his Yoke; and instantly decree it Rebellion to join any other power, the More effectually to resist & thwart the views of the combination against him—And, ’tis Suggested, that Cardinal Fesh, Uncle of the Emperor of the French, is to Supersede the Present Pope, in order that he may dictate equally to the State of Rome—
                  Etruria is at Presant under the influence of the French; and to complete the plan, ’tis Said that the Step Son of the Emperor, Buoharnais, is to Marry the Queen, & become in effect King.
                  The British Govt. have completely fallen into the Snare by their reply to the Late apparently Pacific Overtures Made by the Emperor of the French; who will in consequence make a Matter of Necessity of what he had previously determined, that of carrying into effect his views respecting Italy, and, at the Same time it will Serve as a new incentive   to rouse the People of France again to Action—What may be the result time alone must determine—hope however for the best.—
                  As to the Russians Swedes &c nothing has Since transpired relative to their objects, nor when, nor where they will commence operations—
                  O! happy Colombia—thou art free from all the distressing Calamities of War & chains of despotism, and the Citizens enjoying the Sweets of true rational Liberty—May they continue So to the Latest posterity is the ardent wish of one of thy Sons.—
                  Tis with the most heartfelt Satisfaction I have Learned the Universal Sentiment which prevailed in the Late Election of President & Vice-P. of the United States, in favor of Republicanism—& as I anticipated in my Last, I have now the high gratification of Congratulating Mr Jefferson, & felicitating myself & fellow Citizens on his Re-Election to the Presidency of the United States—wishing his health may permit him Long to continue in that high & important office; and that his Successor may pursue the Same principles with equal Zeal for the happiness of the People—
                  I have the honor to be with the highest consideration & respect Mr Jefferson your obedt. Sevt at Command
                  
                     J: Barnes 
                     
                  
                  
                     P.S. I hope Mr Jefferson Recd. the two Cases of Wine Safe & perfect—Specified in my Last, & Sent by the Mercury, Cap. McCray, under the Special care of Mr Cathcart.—
                  
               